                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    DISH NETWORK L.L.C,                                     Case No. C 3:20-cv-01891-CRB
                     Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
    JADOO TV, INC., et al.,

                     Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has: 
          (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
              California” (available at cand.uscourts.gov/adr).
          (2) Discussed the available dispute resolution options provided by the Court and private
              entities; and
          (3) Considered whether this case might benefit from any of the available dispute resolution
              options.

   Date: 3/30/2020                                Signed:
                                                                           DISH
                                                                            PartyNetwork L.L.C.
   Date: 3/30/2020                                Signed: /s/ Stephen M. Ferguson
                                                                          Attorney for DISH Network L.L.C.




Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. -2016
